1. We do not think the defendant's plea in justification is bad for the first reason urged in support of the demurrer; for, in our opinion, a constable or police officer is not bound to procure a warrant before arresting a person whom he has probable cause to believe guilty of a felony, even though there may be no reason to fear the escape of such person in consequence of the delay in procuring the warrant. Davis v. Russell, 5 Bing. R. 354.
2. The rules of pleading require that a plea justifying an arrest on suspicion of felony, without a warrant, should set forth the grounds of the suspicion, so that the court may judge of them and determine whether they afford probable cause or not.Mure v. Kaye, 4 Taunt. R. 34; Boynton v. Tidwell, 19 Texas R. 118. The plea in this case states, in effect, that the defendant was, at the time of the plaintiff's arrest, a police officer of the city of Providence; that he made the arrest under orders from the acting City Marshal, to whom complaint had been made, "that there had been feloniously stolen, taken and carried away from a certain room to which no one but the occupant and the plaintiff had access, a large sum of money, to wit, the sum of thirty-three dollars," and that the defendant had "good and probable cause of suspicion, and vehemently suspected the said plaintiff to have been guilty of, or concerned in, the stealing and carrying *Page 226 
away of the said money." The plea does not state who was the complainant or what were his means or opportunities of information, or to whom the stolen money belonged, or why the plaintiff should have been suspected rather than the occupant of the room where the theft was committed, or in fact any of the more particular circumstances, if any such there were, tending to fasten suspicion upon the plaintiff. A plea which is so general and indefinite in its averments does not, we think, meet the requirements of the rule. The plaintiff's demurrer must, therefore, be sustained.